1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,             No. 2:15-cr-161-WBS
13               Plaintiff,

14       v.                                ORDER
15   ROBERT TURCHIN,

16               Defendant.

17

18                               ----oo0oo----

19            On February 12, 2019, Judge Burrell filed an extensive

20   and reasoned Order denying defendant Robert Turchin’s Motion for

21   Release on Bail Pending Appeal.     ECF No. 252.     Presently before

22   the court is Turchin’s Renewed Motion for Release on Bail Pending

23   Appeal, filed on January 3, 2020.     ECF No. 262.    The renewed

24   motion does not appear to be based upon any newly discovered

25   evidence or intervening change in the controlling law, nor does

26   it appear to raise any arguments which were not raised or could

27   not have been raised in the first motion.     See United States v.

28   Vasquez, Cr. No. 2:11-101 WBS, 2014 WL 2548638, *1 (E.D. Cal.
                                       1
1    June 5, 2014).

2               The only new development since the denial of the

3    original motion appears to be that the renewed motion was filed

4    on the day after Judge Burrell’s publicly announced retirement

5    and the reassignment of this case to a different judge.   As such,

6    the motion appears to be simply an effort to obtain a different

7    ruling from a different judge.   Judge Burrell’s decision was not

8    clearly erroneous or manifestly unjust.   See id.   Upon review of

9    the renewed motion, this court finds no reason to change, modify,

10   or depart from Judge Burrell’s decision denying the original

11   motion.

12              IT IS THEREFORE ORDERED that defendant Robert Turchin’s

13   Renewed Motion for Release on Bail Pending Appeal (ECF No. 262)

14   be, and the same hereby is, DENIED.

15   Dated:    January 6, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
